DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-6, 8, 12, 14-15, 18, and 20 are pending and under examination.
Claims 7, 9-11, 13, 16-17, and 19 have been canceled.

Response to Amendment
Applicants amendments to the claims received on 12/14/2021 have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 09/22/201. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 12/14/2021, the previous prior art rejection based on Freeman has been withdrawn and a new prior art rejection is set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

13.	Claims 2 recites “the control unit is configured to control the information reader to read the information from the semiconductor memory in a first period time which does not overlap a second period of time in which the first potential difference is measure”.  However, claim 1 requires “a control unit configured to control the electrometer to measure a first potential difference for obtaining a first concentration of the ions, and then after the measurement of the first potential difference is completed, control the information reader to read the information from the semiconductor memory, which includes the first concentration of ions that is a first measurement result from the measured first potential difference”.  It is unclear how the information reader can read the information from the semiconductor memory, which includes the ion concentration measurement, before a second period when the potential difference is measured to determine the ion concentration.  Is the potential difference measured first, then the information read by the information reader, as required by claim 1?  Does the information reader read the information first and then measure the first potential difference, as required by claim 2? Which operation occurs first and which occurs second?  
	Claims 3 and 15 are also rejected by virtue of their dependency from claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 12, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2014/0132274; already of record – hereinafter “Freeman”), in view of Zhou (US 2003/0202281 – hereinafter “Zhou”), in view of translation of Hiromi (JP 2014-041060A; already of record – hereinafter “Hiromi”), and further in view of Beber et al. (US 2007/0159338; already of record – hereinafter “Beber”).

Regarding claim 1, an ion concentration measurement device (Freeman; fig. 1, #100, [0051]) comprising: 
a housing (Freeman; fig. 9, #905, [0071]) having a shield (Freeman; fig. 9, #910, [0071]);
at least one first cartridge in contact with a passage or a container into which a measurement solution containing a target substance to be measured (Freeman discloses at least 
the at least one first cartridge having a first electrode used to measure a concentration of ions contained in the measurement solution (Freeman discloses the at least one first cartridge is an ion-selective electrode (ISE); [0051]. The sample is introduced into each electrode through its respective membrane that abuts the sample channel, as the two sides of the membrane come to equilibrium, osmosis and diffusion of ions creates a voltage with respect to the container 155; [0052]) and 
an IC tag including a semiconductor memory configured to store information relating to measuring the concentration of the ion, which includes a measurement result (Freeman disclose each ISE electrode comprises a memory tag 505; [0062].  The calibration fluid and slope fluid are used first to measure the system without a sample to generate a two-point calibration; [0051].  The memory tag 505 is configured to store “Last Cal Delta” which is a delta my value between the calibration and the slope at the last calibration, and “Last Cal my” which is a millivolt response to Cal fluid at the last calibration’ [0072, 0076]. The “Last Cal Delta” and “Last Cal my” therefore being information stored in memory tag 505 that relates to a measurement result since the calibration and slope solution contain an ion that is used to generate a two-point calibration); 
a second cartridge, having a second electrode (Freeman; fig. 1, #145, [0051]), 
an electrometer configured to measure a potential difference between the first electrode and the second electrode (Freeman disclose the sample is introduced to each electrode through its respective membrane that abuts the sample channel and as the two sides of the membrane come to equilibrium, osmosis and diffusion of ions creates a voltage with respect to the container 155; [0052]. The voltage is measured to determine a concentration of a particular ion; [0052]);Page 2 of 14Serial No. 15/751,544 

a control unit configured to control the electrometer to measure a first potential difference for obtaining a first concentration of the ions (Freeman discloses an electronic control of the electrolyte measurement system that communicates with the computer chip; [0017] and during operation a voltage is measured to determine a concentration of a particular ion; [0052]. Therefore the electronic control having a configuration that controls the electrometer since the electronic control controls the electrolyte measurement system and during operation of the electrolyte measurement system the voltage is measure to determine a concentration), and 
then after the measurement of the first potential difference is completed, control the information reader to read the information from the semiconductor memory, which includes the first concentration of the ions that is a first measurement result from the measured first potential difference, from the semiconductor memory (Freeman discloses a process for operating the ion concentration measurement device which includes measuring calibration fluid and slope fluid to generate a two-point calibration; [0051].  The slope and calibration fluids with a known voltage level are used to create a linear calibration curve for use as a reference with respect to the sample introduced; [0052].  Air is pumped through vent 190 using pump 185 and valve 170 to clear the tubing between use of the calibration fluid, the slope solution, before reading a sample and again to clear out a sample after measurements are made [0051].  Freeman also teaches each ISE electrode comprises a memory tag 505; [0062] configured to store “Last Cal Delta” which is a delta my value between the calibration and the slope at the last calibration, “Last Cal my” which is a millivolt response to Cal fluid at the last calibration [0072, 0076], and the calibration fluid and slope fluid are measured before a sample is introduced to generate the two-point calibration; [0051].  Accordingly, Freeman discloses a process where a two-point calibration is generated after measurement of a potential difference, and the information reader reads the “Last Cal Delta” 
wherein the at least one first cartridge, the second cartridge, the electrometer, and the information reader are contained with the housing having the shield (Freeman; fig. 9, [0071]).
Freeman does not teach the housing having an electromagnetic shield. 
However, Zhou discloses the analogous art of a housing (Zhou; fig. 3, #55, [0026]) comprising an information reader contained with the housing (Zhou; fig. 6, #72, [0028]) and an electromagnetic shield (Zhou; fig. 6, #80, #82, [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the housing having a shield of Freeman with a housing having an electromagnetic field, as taught by Zhou, because Zhou teaches the housing having the electromagnetic shield reduces cross talk between read and write wires and for reducing ambient noise pickup (Zhou; [0002]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Freeman and Zhou both teach a housing comprising an information reader contained within the housing.
Modified Freeman does not teach the second cartridge connected to the first electrode through a first tube, a valve, a junction and a second tube, the first tube connecting the first cartridge and the valve and the second tube connecting the valve and the second cartridge and a pump connected to the junction, which is on the second tube, via a third tube; 
However, Hiromi teaches the analogous art of an ion concentration measurement device (Hiromi; fig. 1, [0001]) comprising at least one first cartridge having a first electrode (Hiromi; fig. 1, #11, #12, #13, [0014]) and a second cartridge having a second electrode (Hiromi; fig. 1, #16, [0014]), wherein the second cartridge is connected to the first electrode through a first tube, a valve, and a junction, and a second tube connecting the valve and the second cartridge (Hiromi; fig. 1, #13, #10, #9, #8, #16, [0014-0015] – the at least one first electrode 11, 12, 13 is connected to a first tube that is connected at an opposite end to valve 10, a T-junction is formed after valve 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first cartridge having the first electrode and the second cartridge having the second electrode of modified Freeman to have the configuration of the second cartridge, having a second electrode, connected to the first electrode through a first tube, a valve, a junction and a second tube, the first tube connecting the first cartridge and the valve and the second tube connecting the valve and the second cartridge and a pump connected to the junction, which is on the second tube, via a third tube, as taught by Hiromi, because Hiromi teaches the second electrode is a comparative electrode wherein the difference in electromotive force between the at least one first cartridge and the second cartridge is used in order to determine the results of the sample (Hiromi; [0014, 0015, 0017]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Freeman and Hiromi both teach an ion concentration measurement device (Hiromi; fig. 1, [0001]) comprising at least one first cartridge having an electrode (Hiromi; fig. 1, #11, #12, #13, [0014]) and a second cartridge, having a second electrode (Hiromi; fig. 1, #16, [0014]).
Modified Freeman does not teach communication wirelessly via electromagnetic waves communication between the IC tag and information reader, or Amendment filed July 16, 2020Responsive to Office Action mailed April 21, 2020wherein the IC tag is configured to not transmit response electromagnetic waves as long as electromagnetic waves having a strength at a certain level or more are received from outside.  
However, Beber teaches the analogous art of an IC tag and tag tracking system (Beber; [0008]) wherein the IC tag consists of a passive RFID element that is powered/energized by electromagnetic waves received from tag tracking system using electromagnetic waves in the 860-960 MHz range (Beber; [0005, 0008, 0022, 0044]), and a semi-active tag that only operates 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the memory chip of modified Freemen, to further include the semi-active RFID tag and passive RFID tag, as taught by Beber, and the information reader of modified Freeman with the tag tracking system, as taught by Beber, because Beber teaches the semi-active tags may be awakened using low cost open air tag activation at low RF frequencies so that the tag does not have to constantly transmit and can therefore preserve its battery strength (Beber; [0016]), and the passive RFID tag can become activated by the tag tracking system without the use of an additional outside power source (Beber; [0005]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Freeman and Beber both teach IC tags and information readers capable of transmitting and receiving data (Freeman; [0010] – Beber; [0019]).

Regarding claim 2, modified Freeman teaches the ion concentration measurement device according to claim 1, further comprising: 
an information writer configured to communicate with the IC tag wirelessly via electromagnetic waves to write the information to the semiconductor memory (Freeman teaches 
wherein the control unit is configured to control the information reader to read the information from the semiconductor memory in a first period time which does not overlap a second period of time in which the first potential difference is measured (As best understood, Freeman discloses a process for operating the ion concentration measurement device which includes measuring calibration fluid and slope fluid to generate a two-point calibration; [0051].  The slope and calibration fluids with a known voltage level are used to create a linear calibration curve for use as a reference with respect to the sample introduced; [0052].  Air is pumped through vent 190 using pump 185 and valve 170 to clear the tubing between use of the calibration fluid, the slope solution, before reading a sample, and again to clear out a sample after measurements are made [0051].  Freeman also teaches each ISE electrode comprises a memory tag 505; [0062] configured to store “Last Cal Delta” which is a delta my value between the calibration and the slope at the last calibration, “Last Cal my” which is a millivolt response to Cal fluid at the last calibration [0072, 0076], and the calibration fluid and slope fluid are measured before a sample is introduced to generate the two-point calibration; [0051].  Accordingly, Freeman discloses a process where a two-point calibration is generated after measurement of a potential difference, and the information reader reads the “Last Cal Delta” and “Last Cal my” from the memory tag 505 to generate a two-point calibration for a sample that is later introduced), 


Regarding claim 3, modified Freeman teaches the ion concentration measurement device according to claim 2 above,Page 3 of 14Serial No. 15/751,544Amendment filed June 29, 2021Responsive to Office Action mailed April 8, 2021 wherein the information is information in transportation and storage and/or information acquired or updated at each measurement (Freeman; [0068]).  
Note: “wherein the information is information in transportation and storage and/or information acquired or updated at each measurement” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than 

Regarding claim 4, modified Freeman teaches the ion concentration measurement device according to claim 1 above, wherein the control unit is further configured to control valves in the device to open and close in a third period which does not overlap the second period (Freeman teaches pumping air through vent 190 using pump 185 and valve 170 to clear the tubing between use of the calibration fluid, the slope solution, before the sample, and after the sample is measured thereby defining a third period in which the device opens and closes a valve that does not overlap the second period where the second period is defined as the measurement of the calibration fluid).  

Regarding claim 5, modified Freeman teaches the ion concentration measurement device according to claim 1 above, wherein the information is manufacturing information relating to the first electrode and/or the second electrode and/or information unique to the passage or the container (Freeman; [0073]).  
Note: “wherein the information is manufacturing information relating to the first electrode and/or the second electrode and/or information unique to the passage or the container” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 6, modified Freeman teaches the ion concentration measurement device according to claim 1 above, wherein the second cartridge has an IC tag including a second semiconductor memory configured to store the information (Freeman; [0059, 0062]).  

Regarding claim 8, modified Freeman teaches the ion concentration measurement device according to claim 1 above, further comprising: an electromagnetic shield configured to reduce external electromagnetic noise (Freeman; fig. 9, #910, [0071]).  

Regarding claim 12, modified Freeman teaches the ion concentration measurement device according to claim 1 above, 
wherein a plurality of the first cartridges are configured in an integrated cartridge (Freeman teaches the first cartridge is an integrated cartridge consisting of a plurality of components; figs. 3-4, #305, #315, #310, #410, #405, #425, #415, #420 [0054, 0055]); and 
the IC tag is mounted on the integrated cartridge (Freeman teaches the memory is mounted on the cartridge assembly #140; fig. 5, #505; [0056]).  

Regarding claim 14, modified Freeman teaches the ion concentration measurement device according to claim 1 above, wherein the information reader communicates the information by any one of a frequency division, time sharing mode based on a difference in signal level, a code Page 5 of 14Serial No. 15/751,544 Amendment filed June 29, 2021 Responsive to Office Action mailed April 8, 2021 division mode, or by a combination of the frequency division, time sharing and the code division modes, or by a communication band segmenting multiplex mode.  
Note: “wherein the information reader communicates the information by any one of a frequency division, time sharing mode based on a difference in signal level, a code division mode, or by a combination of the frequency division, time sharing and the code division modes, or by a communication band segmenting multiplex mode” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 15, modified Freeman teaches the ion concentration measurement device according to claim 2 above, wherein the information writer communicates the information by any one of a frequency division, time sharing mode based on a difference in signal level, a code division mode, or by a combination of the frequency division, time sharing and the code division modes, or by a communication band segmenting multiplex mode.  
Note: “wherein the information reader communicates the information by any one of a frequency division, time sharing mode based on a difference in signal level, a code division mode, or by a combination of the frequency division, time sharing and the code division modes, or by a communication band segmenting multiplex mode” relates to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 18, modified Freeman teaches the ion concentration measurement device according to claim 1 above, 
wherein the information reader stores one or more pieces of information selected from a predetermined ion corresponding to a predetermined electrode , a lot number, a serial number, an expiration date, a date of manufacture, a correct output range, an alarm condition, a temporal profile of temperature, temporal profiles of humidity, atmospheric pressure, and acceleration that are information in transportation and storage, and a measurement facility, a measuring device, a person in charge of measurement, a measurement channel, a measurement date and time, compositions of used reagents including a standard solution and a diluent, pH, reaction time, stirring time, an aliquot quantity of a sample, an amount of a diluent, a dilution factor, an amount of an introduction solution, introduction time, an introduction flow, an introduction flow rate, 

Regarding claim 20, modified Freeman teaches the ion concentration measurement device according to claim 1 above, wherein the information is transmitted from the semiconductor memory to the information reader in the first period (As best understood, Freeman teaches each memory tag 505 stores an expiration date and a wet life limit, and when the expiration date or wet life limit is reached, the electrode becomes disabled [0068].  Therefore, the controller being configured to read information from the semiconductor memory prior to performing a measurement since the measurement cannot be performed if the electrode is disabled due to it reaching it’s the expiration date or wet life limit.  Accordingly, the control unit being configured to control a first period where data is read).

Response to Arguments
Applicants arguments filed on 12/14/2021 have been considered.

Applicants argue on pages 9-10 of their remarks towards the 103 rejection over claim 1 that Freeman does not disclose the order of elements performed by the processor, as claimed.  Specifically, applicants argue that freemen does not teach the claim language “a control unit configured to control the electrometer to measure a first potential difference for obtaining a first concentration of the ions, and then after the measurement of the first potential difference is a first measurement result from the measured first potential difference”.  The examiner respectfully disagrees.  Freeman discloses a process for operating the ion concentration measurement device; [0051] wherein slope and calibration fluids with a known voltage level are measured to create a linear calibration curve; [0052].  Air is pumped through vent 190 using pump 185 and valve 170 to clear the tubing between use of the calibration fluid, the slope solution, before reading a sample, and again to clear out a sample after measurements are made [0051].  As each sample or calibration is completed, data is written to the semiconductor memory 505 to indicate the current status of each electrode 140, 145, 150 or the reagent pack 110 [0064], the data comprises “Last Cal Delta” which is a delta my value between the calibration and the slope at the last calibration, “Last Cal my” which is a millivolt response to Cal fluid at the last calibration [0072, 0076], and the calibration fluid and slope fluid are measured before a sample is introduced to generate the two-point calibration; [0051].  Accordingly, Freeman discloses a process wherein (i) calibration/slope fluids are measured [0051] (ii) data is written to the memory card 505 after the measurement [0064], and (iii) a two-point calibration is generated (i.e. information is read) based on the measured fluids for a sample that is later introduced [0051].

Applicants argue on page 10 of their remarks that Freeman does not consider the timing to avoid electromagnetic wave interference from reading the memory chips since Freemen does not read the memories wirelessly.  The Examiner respectfully disagrees.  Electromagnetic interference is not solely generated by wireless devices.  Conductive wires, by their very nature, generate electromagnetic noise.  The claim merely requires the control device measure the potential difference and then read the measurement.  Freeman discloses a process wherein (i) calibration/slope fluids are measured [0051] (ii) data is written to the memory card 505 after the measurement [0064], and (iii) a two-point calibration is generated (i.e. information is read) based 

Lastly, applicant’s argue on pages 10-11 of their remarks that Freeman and Beber fail to disclose “wherein the at least one first cartridge, the second cartridge, the electrometer and the information reader are contained with the housing having the electromagnetic shield.  The Examiner agrees with applicants arguments and notes that the arguments are directed towards the amended claim language.  Furthermore, the examiner has withdrawn the prior art rejection based on Freeman and set forth a new prior art rejection which the examiner contends teaches the amended claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798